Title: Thomas Jefferson to Louis Moreau Lislet, 20 April 1812
From: Jefferson, Thomas
To: Moreau Lislet, Louis


          
                  Monticello. Apr. 20. 12.
          
		  
		  
		  
		  
                  Th: Jefferson presents his compliments to M. Moreau de Lislet, and asks his acceptance of the inclosed pamphlet, on the subject of the Batture of N. Orleans. 
		  
		  he has taken the liberty of differing from him on a single point; but conscious of the strength of M. Moreau on 
                  in that field, and of his own weakness he has done it with just respect and diffidence: and deeply indebted for his able information on other questions of the controversy, he has with pleasure
			 expressed his great acknolegements for it.
		  
		  
			 he salutes him with high respect & consideration.
        